Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. [0041] of corresponding PgPub 2021/0262776 recites at the end of [0041], “The thickness of web 8 is equal to Z minus l2 and l2.” This should be corrected to recite, - - The thickness of web 8 is equal to Z minus l1 and l2. - -
Appropriate correction is required.

Claim Objections
Claims 11 and 19 are objected to because of the following informalities:  
Regarding claim 11, please correct “derived” to - - derive - -.  
Regarding claim 19, please correct “seensor” to - - sensor - - .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Typpoe et al. US 2005/0157314 (Typpoe).

Regarding claim 1, Typpoe teaches a system for monitoring a property of a sheet of material wherein the sheet has a first side and a second side (measuring device 10 for measuring a web product 12 having two sides; see Fig. 3) which comprises: 
a first member disposed adjacent to the first side of the sheet of material, the first member having means for producing a magnetic field (transmitting coil 42 is arranged above the web 12 and transmits a magnetic field for an inductive measurement; see para. [0010], [0053]); 
a second member disposed adjacent to the second side of the sheet of material, the second member having a first magnetic sensor that detects the magnetic field and generates a first electrical signal and a second magnetic sensor that detects the magnetic field and generates a second electrical signal (one or more receiving coils 44 are provided on the second side of web 12, wherein one of ordinary skill in the art would understand that each sensor generates an electrical signal in accordance to operation of an inductive sensor; see para. [0053]; see Fig. 3); and 
means for analyzing the first electrical signal and second electrical signal to determine changes in a distance between the first and second members (elements are provided for calculating the gap between sensors 14 is determined for an inductive measurement of the total gap thickness; see abstract, [0053]).

Regarding claim 2, Typpoe teaches further comprising a third sensor that measures a property or characteristic of the sheet of material (lasers 34 and measuring sensors 36 measure a distance to the web 12; see Fig. 3; see para. [0034], [0048], [0052]).

Regarding claim 3, Typpoe teaches further wherein the first member has a first mounting head and the second member has a second mounting head and the two mounting heads define a gap in which the sheet of material is positioned and the means for analyzing the first electrical signal and the second electrical signal determines the distance of the gap (the measuring sensors 14 are equivalent to measuring heads and define a gap to be measured by the inductive sensors; see para. [0010], [0014]-[0021]).

Regarding claim 4, Typpoe teaches further comprising a first distance sensor in the first mounting head operative to determine a first distance between the first distance sensor and the first side of the sheet of material and a second distance sensor in the second mounting head operative to determine a second distance between the second distance sensor and the second side of the sheet of material (a laser 34 and measuring sensor 36 are arranged on both sides of the web 12 to measure a thickness of an air gap 16 on each side, wherein the air gap 16 is the distance from the sensor 14 to the web 12; see Fig. 3; see [0050]).

Regarding claim 13, Typpoe teaches a magnetic displacement sensor (measuring device 10 for measuring a web product 12 having two sides; see Fig. 3) that comprises: 
a source of a magnetic field that is positioned in a first enclosure that defines a first operative surface (transmitting coil 42 is arranged in a first sensor head 14 above the web 12 and transmits a magnetic field for an inductive measurement; see para. [0010], [0053]); 
a second enclosure that defines a second operative surface which is spaced apart from the first operative surface, wherein the second enclosure includes a first magnetic sensor that is configured to measure the magnetic field and a second magnetic sensor that is configured to measure the magnetic field (one or more receiving coils 44 are provided in a second sensor head 14 on the second side of web 12, wherein one of ordinary skill in the art would understand that each sensor generates an electrical signal for measuring a magnetic field in accordance to operation of an inductive sensor; see para. [0053]; see Fig. 3); and 
means for calculating the separation between the first and second operative surfaces from magnetic field measurements from the first and second magnetic sensors (elements are provided for calculating the gap between sensors 14 is determined for an inductive measurement of the total gap thickness; see abstract, [0053]).

Regarding claim 15, Typpoe further teaches wherein the source of magnetic field comprises an electromagnetic coil and the device further comprises a direct or alternating current source that drives the electromagnetic coil (the transmitting coil is used for an inductive sensor and one of ordinary skill in the art would appreciate that a current for the transmitting coil would need to be either a direct or alternating current; see para. [0053], see also rejection of claims 5 and 6).

Regarding claim 19, Typpoe teaches a method of measuring the thickness of a web having a first side and a second side (measuring device 10 for measuring a web product 12 having two sides; see Fig. 3) that comprises: 
providing a first distance sensor on the first side of the web; determining the position of the first distance sensor relative to the first side of the web with the first distance sensor (lasers 34 and measuring sensors 36 measure a distance to the web 12 on a first side of the web 12; see Fig. 3; see para. [0034], [0048]-[0052]); 
providing a second distance sensor on the second side of the web; determining the position of the second distance sensor relative to the second side of the web with the second distance sensor (lasers 34 and measuring sensors 36 measure a distance to the web 12 on a second side of the web 12; see Fig. 3; see para. [0034], [0048]-[0052]); 
generating a magnetic field at a fixed location relative to the first distance sensor on the first side of the web (transmitting coil 42 is arranged at a fixed position relative to the laser 34 and detector 36 above the web 12 and transmits a magnetic field for an inductive measurement and would reasonably be interpreted as fixed; see para. [0010], [0053]); 
positioning first and second magnetic sensors at respective fixed first and second locations to the second distance sensor on the second side of the web; measuring the magnetic field with the first and second magnetic sensors (receiving coils 44 are positioned on the second side of the web 12 and would reasonably be interpreted as fixed, and measure the magnetic field in accordance to known principles for inductive sensors; see Fig. 3; see paras. [0051]-[0053]); and 
determining the thickness of the web from measurements of the magnetic field by the first and second magnetic sensors (elements are provided for calculating the gap between sensors 14 from the inductive measurement of the total gap thickness and the thickness of the web 12 is determined by subtracting the air gap thickness from the total gap thickness; see abstract, [0050], [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Typpoe et al. US 2005/0157314 (Typpoe) in view of Kumar et al. 6,586,930 (Kumar).

Regarding claims 5 and 6, Typpoe fails to teach wherein the first magnetic sensor comprises a first fluxgate sensor and the second magnetic sensor comprises a second fluxgate sensor; and wherein the means for producing a magnetic field is configured to produce a time varying magnetic field.
Kumar teaches wherein the first magnetic sensor comprises a first fluxgate sensor and the second magnetic sensor comprises a second fluxgate sensor; and wherein the means for producing a magnetic field is configured to produce a time varying magnetic field (the magnetic sensors are fluxgate sensor and the magnetic field is generated with an AC field; see col. 1, line 57-col. 2, line 6; col. 2, line 66- col. 3, line 15; col. 5, lines 48-60; see claims 12, 32, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first magnetic sensor comprises a first fluxgate sensor and the second magnetic sensor comprises a second fluxgate sensor; and wherein the means for producing a magnetic field is configured to produce a time varying magnetic field as taught in Kumar into Typpoe in order to gain the advantage of determining the thickness of a material comprising a magnetic substrate and wherein the magnetic sensor is a fluxgate magnetic sensor as AC signals and fluxgate sensors are well-known means for generating and sensing magnetic fields in the art and would be an obvious matter of design choice for one of ordinary skill in the art without providing any new or unexpected result.

Regarding claims 7, 14, and 21, Typpoe fails to teach wherein the means for producing a magnetic field is a permanent magnet.
Kumar teaches wherein the means for producing a magnetic field is a permanent magnet (magnetic thickness measurements using a permanent magnet are known in the art; see col. 1, lines 27-56).


Regarding claim 16, Typpoe fails to teach wherein the first and second magnetic sensors comprise first and second fluxgate sensors that are positioned in tandem and wherein the first and second fluxgate sensors and the source of magnetic field are oriented along an axis.
Kumar teaches wherein the first and second magnetic sensors comprise first and second fluxgate sensors that are positioned in tandem and wherein the first and second fluxgate sensors and the source of magnetic field are oriented along an axis (The magnetic sensors are fluxgate sensors and two magnetic sensors are separated by a distance a. While not specifically stated, as best understood by the examiner, the calculation for two sensors separated by a distance a provided in col. 6, lines 24-43 correspond to two magnetic sensors separated by a distance a along the same axis from the magnetic source. Furthermore, as best understood by the examiner, the same result may be achieved with two sensors configured in any two positions, even if they are not on the same axis, so long as they are arranged at two different distances from the magnetic source. see col. 2, line 66- col. 3, line 15; col. 5, lines 48-60; col. 6, lines 24-43; see claims 12, 32, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first and second magnetic sensors comprise first and second fluxgate sensors that are positioned in tandem and wherein the first and second fluxgate sensors and the source of magnetic field are oriented along an axis as taught in Kumar into Typpoe in order to gain the advantage of determining the thickness using an excitation coil with excited with an AC waveform and wherein the magnetic sensor is a fluxgate magnetic sensor as both are well-

Regarding claim 20, Typpoe fails to teach wherein an electromagnetic coil is used to generate a time varying magnetic field and wherein the first magnetic sensor, second magnetic sensor and the electromagnetic coil are coaxially aligned.
wherein an electromagnetic coil is used to generate a time varying magnetic field and wherein the first magnetic sensor, second magnetic sensor and the electromagnetic coil are coaxially aligned (The magnetic target is driven with an AC signal. While not specifically stated, as best understood by the examiner, the calculation for two sensors separated by a distance a provided in col. 6, lines 24-43 correspond to two magnetic sensors separated by a distance a along the same axis from the magnetic source. Furthermore, as best understood by the examiner, the same result may be achieved with two sensors configured in any two positions, even if they are not on the same axis, so long as they are arranged at two different distances from the magnetic source. see col. 1, line 57-col. 2, line 6; col. 2, line 66- col. 3, line 15; col. 5, lines 48-60; col. 6, lines 24-43; see claims 12, 32, 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein an electromagnetic coil is used to generate a time varying magnetic field and wherein the first magnetic sensor, second magnetic sensor and the electromagnetic coil are coaxially aligned as taught in Kumar into Typpoe in order to gain the advantage of determining the thickness using an excitation coil excited with an AC waveform and two sensors are used to combine the outputs from the sensors to measure quantities which have different dependencies on the distance from the sensors to the target, wherein the target is a magnetic source.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Typpoe et al. US 2005/0157314 (Typpoe).

Regarding claim 8, Typpoe fails to teach wherein the sheet of material has a thickness that ranges from 0.005 to 5 mm. Typpoe teaches measurements down to a range of 0.25 um and 100-200 um but fails to explicitly teach the range of 0.005 to 5 mm (i.e. 5 to 5,000 um) as recited in the claim. Typpoe teaches all the structural limitations as claimed and it would be obvious to one of ordinary skill in the art to apply the measurement to the specific ranges as claimed without providing any undue experimentation or unexpected results. See MPEP 2131.03. Further, the limitation as claimed is a property of the material worked upon by the apparatus and does not further limit the apparatus. See MPEP 2115. 

Claims 9-11, 17, 18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Typpoe et al. US 2005/0157314 (Typpoe) in view of Beselt US 2016/0123773 (Beselt).

Regarding claim 9, Typpoe fails to teach wherein the sheet of material comprises a metal layer.
Beselt teaches wherein the sheet of material comprises a metal layer (materials include metal webs; see para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sheet of material comprises a metal layer as taught in Beselt into Typpoe in order to gain the advantage of measuring the thickness of a material comprising a metal layer if desired, wherein the material comprising the metal layer is a property of the material to be worked upon and does not further limit the apparatus as claimed.

Regarding claims 10, 22, and 23, the combination of Typpoe and Beselt fails to teach wherein the sheet of material comprises a metal substrate that is coated with an anode or cathode material, and wherein the metal substrate is 9 to 50 um thick. It would have been an obvious matter of design choice as the specific material being metal coated with an anode or cathode material or the specific thickness of the metal would not materially change the apparatus or method of using the apparatus as claimed. The choice of measuring a metal 9 to 50 um thick and coated with an anode or cathode would not require any undue experimentation or provide any unexpected result. 

Regarding claim 11, Typpoe fails to teach wherein the means for analyzing the first electrical signal and second electrical signal analyzes the ratio of or the difference between the first and second electrical to derived the distance between the first and second members.
Beselt teaches wherein the means for analyzing the first electrical signal and second electrical signal analyzes the ratio of or the difference between the first and second electrical to derived the distance between the first and second members (two or more magnetic sensors are separated by a distance a and a thickness measurement is determined based on a ratio and difference of the two measurements, wherein it would be obvious to one of ordinary skill in the art to determine the gap length as taught in Typpoe with the equivalent mathematical analysis as taught in Beselt; see col. 6, lines 24-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the means for analyzing the first electrical signal and second electrical signal analyzes the ratio of or the difference between the first and second electrical to derived the distance between the first and second members as taught in Beselt into Typpoe in order to gain the advantage of determining the difference in thickness based on the difference in 

Regarding claim 17, Typpoe further teaches wherein the first operative surface and the second operative surface define a measurement gap in which a substrate, which has a first and second side, travels and wherein the first enclosure includes a first distance sensor that determines a first distance from the first operative surface to the first side of the substrate and the second enclosure includes a second distance sensor that determines a second distance from the second operative surface to the second side of the substrate (a laser 34 and measuring sensor 36 are arranged on both sides of the web 12 to measure a thickness of an air gap 16 on each side, wherein the air gap 16 is the distance from the sensor 14 to the web 12; see Fig. 3; see [0050]).
Typpoe fails to teach a metal containing substrate.
Beselt teaches a metal containing substrate (materials include metal webs; see para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sheet of material comprises a metal containing substrate as taught in Beselt into Typpoe in order to gain the advantage of measuring the thickness of a material comprising a metal layer if desired, wherein the material comprising the metal layer is a property of the material to be worked upon and does not further limit the apparatus as claimed.

Regarding claim 18, Typpoe further teaches comprising means for calculating the thickness of the substrate (elements are provided for calculating the gap between sensors 14 is determined for an inductive measurement of the total gap thickness and a thickness of the web 12 is determined based on the total cap distance and the measured air gap thickness; see abstract, [0050], [0053]).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Typpoe et al. US 2005/0157314 (Typpoe) in view of Lawrence US 10,281,318 (Lawrence).

Regarding claim 12, Typpoe teaches further having (i) an upper elongated rigid member and (ii) a lower rigid elongated member that is parallel to the upper elongated rigid member (one of ordinary skill in the art would understand sensor heads 14 to be substantially rigid; see Fig. 3).
Typpoe fails to teach having a slidably movable frame.
Lawrence teaches having a slidably movable frame (the C-frame scanner may be used in conjunction with a linear slide 60; see Figs 7A,B and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a slidably movable frame as taught in Lawrence into Typpoe in order to gain the advantage of sliding the frame in order to adjust the position of the sensor or remove the measurement channel from the web.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868